Exhibit 10.1
 
SUBSCRIPTION AGREEMENT
 
THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of October ___, 2013,
by and among ISC8 Inc., a Delaware corporation (the “Company”), and the
subscriber identified on the signature page hereto (“Subscriber”).
 
WHEREAS, the Company is offering shares of its Series D Convertible Preferred
Stock (the “Preferred Shares”) to certain subscribers who are “Accredited
Investors,” as such term is defined hereinafter, subsequent to the issuance to
those subscribers of certain of the Company’s subordinated secured convertible
promissory notes pursuant to that certain term sheet executed by the Company and
those parties including Subscriber and effective as of August 8, 2013 (the “Term
Sheet”);
 
WHEREAS as additional consideration for the purchase of Preferred Shares, the
Company shall issue to subscribers a warrant to purchase up to 59,523.81 shares
of Common Stock of the Company for each Preferred Share purchased, exercisable
at a price per share equal to $.084, which shall expire on the first anniversary
from the date hereof (the “Warrants”, each a “Warrant”);
 
WHEREAS, the Company and the Subscriber are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2) and/or Regulation D (“Regulation D”) as
promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”), and
similar exemptions under applicable state securities laws; and
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscriber, as
provided herein, and the Subscriber shall purchase the number of Preferred
Shares set forth on the signature page hereto, and a Warrant to purchase that
number of shares of common stock also set forth on the signature page hereto,
pursuant to the terms and conditions of this Agreement, such Preferred Shares
and Warrant collectively referred to herein as the “Securities”.
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscriber hereby agree as
follows:
 
1.           (a)           Subscription for Shares of Series D Preferred
Stock.  The Subscriber, intending to be legally bound, hereby irrevocably
subscribes for and agrees to purchase the number of Preferred Shares set forth
on the signature page hereto and to pay the purchase price therefor in
immediately available funds contemporaneously with the execution and delivery of
this Subscription Agreement.  The execution and delivery of this Agreement by
the Subscriber will not constitute an agreement between the Subscriber and the
Company until this Agreement has been accepted by the Company as evidenced by
receipt by Griffin Partners, LLC as placement agent (the “Placement Agent”) of
an acceptance page of this Agreement signed by the Company, and then subject to
the terms and conditions of this Agreement.  The Subscriber understands that
acceptance or rejection, in whole or in part, by the Company of the subscription
and agreement of the Subscriber to purchase the Preferred Shares and the Warrant
is within the sole and absolute discretion of the Company, and the Company may
reject any subscription in whole or in part, for any reason or without any
reason.  Likewise, the Subscriber understands acknowledges and agrees that
acceptance by the Company of any subscription of a Subscriber, in whole or in
part, is predicated upon the representations and warranties of the Subscriber as
set forth hereinafter and that SUBSCRIPTIONS, ONCE RECEIVED BY THE COMPANY
AND/OR THE PLACEMENT AGENT, ARE IRREVOCABLE BY THE SUBSCRIBER, AND, THEREFORE,
MAY NOT BE WITHDRAWN.
 
           (b)           Closing Date.  The closing of the purchase and sale of
the Preferred Shares hereunder and under other Subscription Agreements (the
“Closing”) shall be held at the offices of the Placement Agent, 555 Montgomery
Street, Suite 650, San Francisco, CA 94111 after subscriptions have been
accepted by the Company.  The Company in its discretion may have multiple
Closings.  The date of the Closing of the Preferred Shares being purchased
hereunder is referred to herein as the “Closing Date.”  Subscriptions will not
be refunded unless the Company rejects Subscriber’s subscription, in whole or in
part, in which case, the refund shall be without interest.

 
-1-

--------------------------------------------------------------------------------

 
 
(c)           Deliveries. The Subscriber shall deliver at the Closing the
Omnibus Signature Page to this Agreement which the Company shall be authorized,
upon satisfaction of the conditions set forth in Section 7 hereof, to attach to
an execution version of this Agreement, with such minor modifications thereto,
if any, as the Company deems are necessary and appropriate.
 
(d)           Authority of Placement Agent.  The Subscriber agrees that the
Placement Agent, shall have the authority to act on behalf of the Subscriber in
connection with this subscription and all matters related to collection of and
delivery to the Company of the Omnibus Signature Page to this Agreement,
collection and disbursement of the purchase price for the Preferred Shares, and
collection of and delivery to the Subscriber of the certificates evidencing the
Preferred Shares being purchased hereby and the fully executed counterpart of
the Warrant being purchased hereby.
 
(e)           Piggyback Registration Rights.  If at any time that the Preferred
Shares or any shares of the Common Stock issuable or issued upon conversion or
exercise of the Preferred Shares (the “Registrable Securities”) are not eligible
for resale pursuant to Rule 144 promulgated under the 1933 Act, the Company
shall determine to prepare and file with the SEC a registration statement
relating to an offering for its own account or the account of others under the
1933 Act of any of its equity securities, other than on Form S-4 or any similar
form for the registration of Common Stock to be issued in connection with
business combination transactions or similar transactions or Form S-8 or any
similar form for the registration of equity securities to be issued pursuant to
benefit or incentive plans or arrangements, or successor forms, and the
registration form to be used may be used for the registration of the Registrable
Securities, then the Company shall within twenty (20) days of such determination
deliver to the Subscriber a written notice of such determination and, if within
twenty (20) days after the date of the delivery of such notice, the Subscriber
shall so request in writing, the Company shall include in such registration
statement all or any part of such Registrable Securities such Subscriber
requests to be registered; provided, however, that the foregoing piggy-back
registration rights shall be subject to customary pro rata cut-back provisions
in the event that such piggy-back registration is in connection with an
underwritten offering, if the managing underwriters so determines that such
pro-rata cut backs are advisable.
 
2.           Warrant.  As additional consideration for the purchase of Preferred
Shares, the Company shall issue to the Subscriber a Warrant to purchase up to
that number of shares of Common Stock of the Company stated opposite the
Subscriber’s name on the Omnibus Signature Page hereto, at a price per share
equal to two times the purchase price per Share of the Preferred Shares, which
expires on the first anniversary from the date hereof.
 
3.           Subscriber's Representations and Warranties.   The Subscriber
hereby represents and warrants to and agrees with the Company that:
 
(a)           Information on Company.  The Subscriber has had access at the
EDGAR Website of the Commission to the Company’s Annual Report on Form 10-K for
the year ended September 30, 2012, and all periodic and current reports filed
with the Commission thereafter (hereinafter referred to as the “Reports”).  The
Subscriber has had the opportunity to review information regarding the Company,
its business, operations, financial condition and the terms and conditions of
the Securities, and considered all factors Subscriber deems material in deciding
on the advisability of investing in the Securities.  The offer to sell the
Securities to the Subscriber was communicated to the Subscriber by the Company
and/or Placement Agent in such a manner that the Subscriber was able to ask
questions of and received answers from the Company or a person acting on the
Company’s behalf concerning the terms and conditions of this transaction as well
as to obtain any information requested by the Subscriber.  Any questions raised
by the Subscriber or its representatives concerning the transactions
contemplated by this Agreement have been answered to the satisfaction of the
Subscriber and its representatives.  The Subscriber can fend for itself, can
bear the economic risk of its investment and has such knowledge and experience
in financial or business matters that it is capable of evaluating the merits and
risks of the investment in the Securities.  Except as set forth in this
Agreement, no representations or warranties have been made to the Subscriber by
the Company or any agent, employee or affiliate of the Company and in entering
into this Agreement, the Subscriber is not relying on any information, other
than that which is contained in this Agreement and the results of any
independent investigation by the Subscriber.

 
-2-

--------------------------------------------------------------------------------

 
 
(b)           Information on Subscriber.  The Subscriber is, and will be at the
time of issuance of the Securities, an “accredited investor”, as such term is
defined in Regulation D promulgated by the Commission under the 1933 Act, is
experienced in investments and business matters, has made investments of a
speculative nature and has purchased securities of United States publicly-owned
companies in private placements in the past and has such knowledge and
experience in financial, tax and other business matters as to enable the
Subscriber to utilize the information made available by the Company to evaluate
the merits and risks of and to make an informed investment decision with respect
to the proposed purchase, which represents a speculative investment.  The
Subscriber is not a broker-dealer under Section 15 of the Exchange Act or an
officer, director or affiliate of the Company.  The Subscriber has or had a
relationship with the Company and/or Placement Agent prior to receipt of this
Agreement. The Subscriber has the authority and is duly and legally qualified to
purchase and own the Securities.  The Subscriber is able to bear the risk of
such investment for an indefinite period and to afford a complete loss
thereof.  The information set forth on the signature page hereto regarding the
Subscriber is accurate. The information set forth in Schedule 1 hereto is
correct in all respects.
 
(c)           Purchase of Securities.  The Subscriber is acquiring the
Securities in the ordinary course of its business as principal for its own
account, and not as nominee, for investment only and not with a view toward, or
for resale in connection with, the public sale or any distribution thereof.  The
Subscriber does not have any contract, undertaking, agreement, understanding or
arrangement, directly or indirectly, with any Person to distribute, sell,
transfer or pledge to such Person, or anyone else, all or any part of the
Securities, and the Subscriber has no present plan to enter into any such
contract, undertaking, agreement, understanding or arrangement.  The Subscriber
further agrees to execute and deliver any further investment certificates as
counsel to the Company deems necessary or advisable to comply with state or
federal securities laws.
 
(d)           Compliance with Securities Act.  The Subscriber understands and
agrees that the Securities have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based on the accuracy of
the representations and warranties of the Subscriber contained herein), and that
such Securities may not be sold, assigned or transferred and must be held
indefinitely in the absence of (i) an effective registration statement under the
Act and applicable state securities laws with respect thereto or (ii) an opinion
of counsel satisfactory to the Company that such registration is not
required.  The Subscriber understands that the Company is under no obligation to
register the Securities, except as set forth in Section 12 of this Agreement,
and does not intend to do so.  Furthermore, the Subscriber has read and
acknowledges the potential issues regarding the registration of the shares of
Common Stock underlying the Securities which may affect the future liquidity of
such securities.
 
(e) Stock Legend.  The stock certificates for the Preferred Shares and any
securities issuable upon conversion or exercise of the Warrant shall bear the
following or similar legend (in addition to such other restrictive legends as
are required or deemed advisable under any applicable law or any other agreement
to which the Company is a party):
 
“THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, TRANSFERRED, ASSIGNED OR HYPOTHECATED UNLESS (A) THERE IS AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT, AND APPLICABLE STATE SECURITIES LAWS,
COVERING ANY SUCH TRANSACTION INVOLVING SAID SECURITIES OR (B) THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY STATING THAT SUCH
TRANSACTION IS EXEMPT FROM REGISTRATION.”
 
(f)           Tax Advisors.  The Subscriber has had the opportunity to review
with such Subscriber’s own tax advisors the federal, state and local tax
consequences of this investment, where applicable, and the transactions
contemplated by this Agreement.  The Subscriber is relying solely on the
Subscriber’s own determination as to tax consequences or the advice of such tax
advisors and not on any statements or representations of the Company or any of
its agents and understands that such Subscriber (and not the Company) shall be
responsible for such Subscriber’s own tax liability that may arise as a result
of this investment or the transactions contemplated by this Agreement.

 
-3-

--------------------------------------------------------------------------------

 
 
(g)           Communication of Offer.  The offer to sell the Securities was
directly communicated to the Subscriber by the Company and/or Placement
Agent.  At no time was the Subscriber presented with or solicited by any
leaflet, advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media or broadcast over television or radio, or
any other form of general advertising, or solicited or invited to attend a
promotional meeting or any seminar or meeting by any general solicitation or
general advertising.
 
(h)           Authority; Enforceability.  If the Subscriber is an entity, it is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate, limited liability
company or partnership power and authority to enter into and to consummate the
transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder.  This Agreement, and other agreements delivered together
with this Agreement or in connection herewith have been duly authorized,
executed and delivered by the Subscriber and are valid and binding agreements
enforceable in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights generally and to
general principles of equity; and Subscriber has full corporate power and
authority necessary to enter into this Agreement and such other agreements and
to perform its obligations hereunder, thereunder and under all other agreements
entered into by the Subscriber relating hereto and thereto.
 
(i)           No Governmental Review.  The Subscriber understands that no United
States federal or state agency or any other governmental or state agency has
passed on or made recommendations or endorsement of the Securities or the
fairness or suitability of the investment in the Securities, nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.  The Subscriber understands that neither legal counsel to the
Company, the Placement Agent, nor its counsel has independently verified the
information concerning the Company included herein, all of which has been
provided by the Company, nor has such legal counsel passed upon the adequacy or
accuracy such information.  No independent third party, such as an investment
banking firm, the Placement Agent, or other expert in evaluating businesses or
securities, has made an evaluation of the economic potential of the Company.
 
(j)           Certain Trading Activities.  The Subscriber has not directly or
indirectly, nor has any Person acting at the direction of the Subscriber,
engaged in any transactions in the securities of the Company (including, without
limitation, any short sales involving the Company’s securities) since the
earlier to occur of (i) the time the Subscriber was first contacted by the
Company or any other Person regarding the investment in the Company and (ii) the
30th day prior to the date of this Agreement.  The Subscriber covenants that
neither it nor any Person acting at the direction of the Subscriber will engage
in any transactions in the securities of the Company (including short sales)
after the date hereof and prior to the date that the transactions contemplated
by this Agreement are publicly disclosed.
 
(k)           Correctness of Representations.  The Subscriber represents as to
the Subscriber that the foregoing representations and warranties are true and
correct as of the date hereof and, unless the Subscriber otherwise notifies the
Company prior to the Closing Date, shall be true and correct as of the Closing
Date and as of the issuances of the Preferred Shares and as of the issuance of
any securities upon conversion or exercise of the Securities.
 
4.           Company Representations and Warranties.  The Company represents and
warrants to and agrees with the Subscriber that:
 
(a)           Due Incorporation.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power to own its properties and to
carry on its business as disclosed in the Reports.  The Company is duly
qualified as a foreign corporation to do business and is in good standing in
California.

 
-4-

--------------------------------------------------------------------------------

 
 
(b)           Outstanding Stock.  Immediately after the final Closing, (i) the
authorized and outstanding capital stock of the Company (including all rights to
acquire same) shall be owned or held as set forth on Exhibit A to this Agreement
and (ii) all of such outstanding capital stock or rights to acquire same shall
have been duly authorized and validly issued, shall be fully paid and
non-assessable shall be owned of record and beneficially by those persons and
entities set forth on such Exhibit A to this Agreement.  Except as set forth on
Exhibit A, immediately after the final Closing, there will no outstanding
subscriptions, warrants, options, calls, commitments or other rights to purchase
or acquire, or securities convertible into or exchangeable for, any capital
stock or equity interests in the Company, or any obligation of the Company to
issue any thereof.  The issuance and sale of the Company’s capital stock under
this Agreement shall not be in violation of any preemptive rights existing in
favor of any third party.
 
(c)           Authority; Enforceability.  This Agreement, the Preferred Shares,
the Warrant, and any other agreements delivered together with this Agreement or
in connection herewith (collectively “Transaction Documents”) have been duly
authorized, executed and delivered by the Company and are valid and binding
agreements enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors' rights generally and
to general principles of equity.  The Company has full corporate power and
authority necessary to enter into and deliver the Transaction Documents and to
perform its obligations thereunder.
 
(d)           Consents.  No consent, approval, authorization or order of any
court, governmental agency or body or arbitrator having jurisdiction over the
Company is required for the execution by the Company of the Transaction
Documents and compliance and performance by the Company of its obligations under
the Transaction Documents, including, without limitation, the issuance and sale
of the Securities, other than (i) the filing by the Company of a Notice of Sale
of Securities on Form D with the Commission under Regulation D of the Securities
Act; (ii) applicable Blue Sky filings; (iii) the authorization of the Commission
to provide a proxy or information statement to the Company’s shareholders
required in connection with the increase in the authorized capital of the
Company necessary to permit the issuance of the shares of Common Stock upon
exercise of the Warrants or conversion of the Preferred Shares (“Shareholder
Approval”); or (iv) otherwise as may be required by law or regulation.  The
Transaction Documents and the Company’s performance of its obligations
thereunder have been approved by the Company’s board of directors.
 
(e)           No Violation or Conflict.  Neither the issuance and sale of the
Securities nor the performance of the Company’s obligations under this Agreement
and all other agreements entered into by the Company relating thereto by the
Company will violate, conflict with, result in a breach of, or constitute a
default under (A) the certificate of incorporation or bylaws of the Company, (B)
to the Company's knowledge, any decree, judgment, order, law, treaty or
regulation applicable to the Company of any court, governmental agency or body,
or arbitrator having jurisdiction over the Company, or (C) the terms of any
material bond, debenture, note or other evidence of indebtedness, agreement,
stock option or other similar plan, indenture, lease, mortgage, deed of trust or
other instrument to which the Company is a party or by which it is bound, except
the violation, conflict, breach, or default of which would not have a Material
Adverse Effect on the Company.  For purpose of this Agreement, a “Material
Adverse Effect” shall mean a material adverse effect on the financial condition,
results of operations, properties or business of the Company and its
Subsidiaries taken as a whole.  For purposes of this Agreement, “Subsidiary”
means, with respect to any entity at any date, any corporation, limited or
general partnership, limited liability company, trust, estate, association,
joint venture or other business entity) of which more than 50% of (i) the
outstanding capital stock having (in the absence of contingencies) ordinary
voting power to elect a majority of the board of directors or other managing
body of such entity, (ii) in the case of a partnership or limited liability
company, the interest in the capital or profits of such partnership or limited
liability company or (iii) in the case of a trust, estate, association, joint
venture or other entity, the beneficial interest in such trust, estate,
association or other entity business is, at the time of determination, owned or
controlled directly or indirectly through one or more intermediaries, by such
entity.
 
(f)           The Preferred Shares.  The Preferred Shares upon issuance (and any
shares of Common Stock issuable upon conversion of the Preferred Shares or
exercise of the Warrant):

 
-5-

--------------------------------------------------------------------------------

 
 
(i)           will be, free and clear of any security interests, liens, claims
or other encumbrances, subject to restrictions upon transfer set forth herein,
under the 1933 Act and any applicable state securities laws;
 
 (ii)           have been, or will be, duly and validly authorized and on the
date of issuance, will be duly and validly issued, fully paid and nonassessable,
subject to the  requirement of Shareholder Approval in the case of the shares of
Common Stock issuable upon conversion of the Preferred Shares or exercise of the
Warrant;
 
(iii)           will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Company;
 
(iv)           will not subject the holders thereof to personal liability by
reason of being such holders; and
 
(v)           will have been issued in reliance upon an exemption from the
registration requirements of and will not result in a violation of Section 5
under the 1933 Act.
 
(g)           Reporting Company.  The Company is a publicly-held company subject
to reporting obligations pursuant to Section 13 of the Securities Exchange Act
of 1934, as amended (the "1934 Act") and has a class of common shares registered
pursuant to Section 12(g) of the 1934 Act.  Pursuant to the provisions of the
1934 Act, the Company has timely filed all reports and other materials required
to be filed thereunder with the Commission during the preceding twelve months.
 
(h)           No General Solicitation.  Neither the Company, nor any of its
Affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the offer or sale
of the Securities.
 
(i)           Correctness of Representations.  The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscribers prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date.
 
(j)           No Material Adverse Effect.  No Material Adverse Effect has
occurred since the date the Company’s Quarterly Report on Form 10-Q for the
quarter ended June 30, 2013 was filed with the Commission.
 
5.           Escrow and Use of Purchase Price.  The subscription payments made
pursuant hereto prior to the Closing of the Offering will be deposited by the
Placement Agent in an escrow account at a commercial bank or trust company of
the Placement Agent’s choosing and agreeable to the Company.  No interest will
be earned by the Subscriber on subscription payments held in any escrow
account.  If for any reason the Closing of the purchase and sale of the
Preferred Shares does not take place, the subscription payment will be returned
to the Subscriber without interest and without deduction.  Upon receipt of the
Agreement and the subscription payment, and upon acceptance of the subscription
by the Company, the subscription payments shall belong to the Company.  If the
subscription is not accepted by the Company then this Agreement will be null and
void and the subscription payment will be returned to the Subscriber without
interest and without deduction.
 
6.           Securities Law Disclosures.  The Company may in its sole
discretion, following the Closing Date, (i) issue a press release and/or file a
Current Report on Form 8-K disclosing the transactions contemplated hereby and
(ii) make such other disclosures, filings and notices in the manner and time
required by the Commission or any state securities commission.

 
-6-

--------------------------------------------------------------------------------

 
 
7.           Conditions to Subscriber’s Obligations.  The obligations of the
Subscriber under Section 1(b) of this Agreement are subject to the fulfillment
at or before the Closing of each of the following conditions, any of which may
be waived in writing by the Subscriber:
 
(a)           Representations and Warranties.  The representations and
warranties of the Company contained in Section 4 shall be true and correct in
all material respects on and as of the Closing with the same effect as if made
on and as of the Closing.
 
(b)           Performance.  The Company shall have performed or fulfilled in all
material respects all agreements, obligations and conditions contained herein
required to be performed or fulfilled by the Company at or prior to the Closing.
 
(c)           Regulatory Matters.  None of the issuance and sale of the
Securities pursuant to this Agreement or any of the transactions contemplated by
any of the other Transaction Documents shall be enjoined (temporarily or
permanently) and no restraining order or other injunctive order shall have been
issued in respect thereof.  There shall not have been any legal action, order,
decree or other administrative proceeding instituted against the Company or
against the Subscriber relating to the issuance of the Securities or the
Subscriber’s activities in connection therewith or any other transactions
contemplated by this Agreement or the other Transaction Documents.
 
(d)           Consents.  The Company shall have obtained any and all consents,
permits and waivers necessary or appropriate for consummation of the
transactions contemplated by the Transaction Documents.
 
(e)           Secretary’s Certificate.  The Company shall have furnished to the
Placement Agent a corporate secretary’s certificate certifying, among other
things, (i) copies of resolutions or written consents duly adopted by the
Company’s board of directors evidencing the taking of all corporate action
necessary to authorize the Offering, the issuance of the Preferred Shares, and
the execution and delivery of the transaction documents and the transactions
contemplated thereby, (ii) the accuracy of the Company’s certificate of
incorporation and bylaws, (iii) the good standing of the Company in the State of
Delaware, and (iv) the number of authorized, outstanding and reserved shares of
the Company’s Common Stock, all in such reasonable detail as Placement Agent and
its counsel shall request.
 
(f)           Officer’s Certificate.  The Chief Financial Officer or the Chief
Executive Officer of the Company shall deliver a certificate to the Subscriber,
certifying, among other things, that the representations and warranties of the
Company set forth in Section 4 of this Agreement are true and correct in all
material respects as of the Closing Date, that all covenants and obligations
required by this Agreement to be so performed or complied with by the Company at
or before the Closing have been complied with and the Company’s business,
financial condition or assets has not suffered a Material Adverse Effect since
the date the Company’s Quarterly Report on Form 10-Q for the quarter ended June
30, 2013 was filed with the Commission..
 
8.           Conditions to the Company’s Obligations.  The obligations of the
Company under Section 1(b) of this Agreement are subject to the fulfillment at
or before the Closing of each of the following conditions, any of which may be
waived in writing by the Company:
 
(a)           Representations and Warranties.  The representations and
warranties of the Subscriber contained in Section 3 shall be true and correct in
all material respects on and as of the Closing with the same effect as if made
on and as of the Closing.
 
(b)           Performance.  The Subscriber shall have performed or fulfilled in
all material respects all agreements, obligations and conditions contained
herein required to be performed or fulfilled by the Subscriber at or prior to
the Closing.
 
(c)           Subscription Payments.  The Subscriber shall have delivered the
aggregate subscription payment for the Note in the amount specified for the
Subscriber on the signature page hereto.

 
-7-

--------------------------------------------------------------------------------

 
 
(d)           Regulatory Matters.  None of the issuance and sale of the
Securities pursuant to this Agreement or any of the transactions contemplated by
any of the other Transaction Documents shall be enjoined (temporarily or
permanently) and no restraining order or other injunctive order shall have been
issued in respect thereof.  There shall not have been any legal action, order,
decree or other administrative proceeding instituted against the Company or
against the Subscriber relating to the issuance of the Securities or the
Subscriber’s activities in connection therewith or any other transactions
contemplated by this Agreement or the other Transaction Documents.
 
(e)           Consents.  The Company shall have obtained any and all consents,
permits and waivers necessary or appropriate for consummation of the
transactions contemplated by the Transaction Documents.


9.           Covenants of Subscriber Not to Short Stock.  The Subscriber and its
Affiliates and assigns agree not to make any short sale of, or grant any option
for the purchase of or enter into any hedging or similar transaction with the
same economic effect as a short sale, of Common Stock until one-hundred eighty
(180) days following the issuance of any shares of Common Stock.


10.           Miscellaneous.
 
(a)           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable overnight courier service with
charges prepaid, or (iv) transmitted by hand delivery, electronic mail, or
facsimile, addressed as set forth below or to such other address as such party
shall have specified most recently by written notice.  Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery or delivery by electronic mail or facsimile,
with accurate confirmation generated by the transmitting facsimile machine, at
the address or number designated below (if delivered on a business day during
normal business hours where such notice is to be received), (b) the first
business day following such delivery (if delivered other than on a business day
during normal business hours where such notice is to be received) or (c) on the
second business day following the date of mailing by express courier service,
fully prepaid, addressed to such address, or upon actual receipt of such
mailing, whichever shall first occur.  The addresses for such communications
shall be: (i) if to the Company, to: ISC8 Inc., 840 F Avenue, Plano, TX 75093,
Attn: Chief Financial Officer, telecopier: (714) 444-8773, and (ii) if to the
Subscriber, to: the address and telecopier number indicated on the signature
pages hereto.
 
(b)           Entire Agreement; Assignment.  This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by both parties.  Neither the Company nor the Subscriber
have relied on any representations not contained or referred to in this
Agreement and the documents delivered herewith.  No right or obligation of the
Company shall be assigned without prior notice to and the written consent of the
Subscriber.
 
(c)           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile or electronic mail signature and
delivered by facsimile transmission or electronic mail.
 
(d)           Law Governing this Agreement.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws.  Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of California or in the federal courts
located in the state of California.  The parties and the individuals executing
this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the jurisdiction
of such courts.  The prevailing party shall be entitled to recover from the
other party its reasonable attorney's fees and costs.  In the event that any
provision of this Agreement or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law.  Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement.

 
-8-

--------------------------------------------------------------------------------

 
 
(e)           Specific Enforcement, Consent to Jurisdiction.  The Company and
the Subscriber acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, this being in addition
to any other remedy to which any of them may be entitled by law or
equity.  Subject to Section 9(d) hereof, each of the Company, the Subscriber and
any signatory hereto in his personal capacity hereby waives, and agrees not to
assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction in New York of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper.  Nothing in this Section shall
affect or limit any right to serve process in any other manner permitted by law.
 
(f)           Independent Nature of Subscribers.  The Company acknowledges that
the obligations of the Subscriber under the Transaction Documents are several
and not joint with the obligations of any other Subscriber who is also
purchasing Securities in the transaction (collectively, with the Subscriber,
referred to as the “Subscribers”), and none of the Subscribers shall be
responsible in any way for the performance of the obligations of any of the
other Subscribers under the Transaction Documents.  The Company acknowledges
that the decision of each of the Subscribers to purchase Securities has been
made by each of such Subscribers independently of any of the other Subscribers
and independently of any information, materials, statements or opinions as to
the business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company which
may have been made or given by any of the other Subscribers or by any agent or
employee of any of the other Subscribers, and none of the Subscribers or any of
its agents or employees shall have any liability to any of the Subscribers (or
any other person) relating to or arising from any such information, materials,
statements or opinions.  The Company acknowledges that nothing contained in any
Transaction Document, and no action taken by any of the Subscribers pursuant
hereto or thereto shall be deemed to constitute the Subscribers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Subscribers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents.  The Company acknowledges that each of the Subscribers
shall be entitled to independently protect and enforce its rights, including
without limitation, the rights arising out of the Transaction Documents, and it
shall not be necessary for any of the other Subscribers to be joined as an
additional party in any proceeding for such purpose.  The Company acknowledges
that it has elected to provide all of the Subscribers with the same terms and
Transaction Documents for the convenience of the Company and not because Company
was required or requested to do so by the Subscribers.  The Company acknowledges
that such procedure with respect to the Transaction Documents in no way creates
a presumption that the Subscribers are in any way acting in concert or as a
group with respect to the Transaction Documents or the transactions contemplated
thereby.
 
 (h)           Omnibus Signature Page.  This Agreement is intended to be read
and construed in conjunction with the senior subordinated secured promissory
note pertaining to the issuance by the Company of the Securities.  Accordingly,
pursuant to the terms and conditions of this Agreement it is hereby agreed that
the execution by the Subscriber of this Agreement, in the place set forth herein
shall constitute agreement to be bound by the terms and conditions of the senior
subordinated secured promissory note, with the same effect as if such separate,
but related agreement, was separately signed.
 
           11.           Payment.  Payment should be made via wire transfer to
the following account:


Bank name:
U.S. Bank
Bank Address:
4100 Newport Place, Newport Beach, CA  92660
Checking account number:
1 638 00540060
ABA routing number:
122235821
Swift Number:
USBKUS44IMT
Bank contact person:
Robin Woods
Email:
Robin.Woods@us.bank.com
Bank phone number:
949 863-2462
Bank Fax:
949 863-2336

 
[THIS SPACE INTENTIONALLY LEFT BLANK]

 
-9-

--------------------------------------------------------------------------------

 
 
OMNIBUS SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT
 
           IN WITNESS WHEREOF, the Subscriber hereby represents and warrants
that the Subscriber has read this entire Agreement and hereby executes and
delivers this Agreement and the senior subordinated secured promissory note as
of the ___ day of ___________, 2013.

 
SUBSCRIBER
NUMBER OF PREFERRED SHARES, NUMBER OF WARRANT SHARES, and SUBSCRIPTION AMOUNT
Name:
Address:
 
Fax:
 
_____________________________________
(Signature)
Title:
Preferred Shares:_________________
 
Warrants:________________
 
Subscription Amount:
_______________________

 
ACCEPTANCE
 
IN WITNESS WHEREOF, the Company has duly executed and delivered this Agreement
as of the ___ day of ________, 2013.
 


ISC8 INC.
a Delaware corporation

 
By:_________________________________
 
Name:
Title:


 
-10-

--------------------------------------------------------------------------------

 


Schedule 1 to Subscription Agreement
 
Name: ___________________________
INVESTOR QUESTIONNAIRE
 
 
Purpose of this Questionnaire


The shares of Series D Preferred Stock, the warrant to purchase shares of common
stock and the shares issuable upon exercise of such warrant (collectively, the
“Securities”) of ISC8 Inc., a Delaware corporation (the “Company”), will be
offered without registration under the Securities Act of 1933, as amended (the
“Act”), or the securities laws of any state, in reliance on the exemptions
contained in Section 4(2) of the Act and Regulation D promulgated thereunder and
on similar exemptions under applicable state laws.  Under Section 4(2) of the
Act and/or certain state securities laws, the Company may be required to
determine that an individual, or an individual together with a “purchaser
representative,” or each individual equity owner of an investing entity meets
certain suitability requirements before offering to sell the Securities to such
individual or entity.  THE COMPANY MAY, IN ITS DISCRETION, EXCLUDE ANY
INDIVIDUAL FROM THE OFFERING TO THE EXTENT NECESSARY TO COMPLY WITH APPLICABLE
FEDERAL AND STATE SECURITIES LAWS.  This Investor Questionnaire does not
constitute an offer to sell or a solicitation of an offer to buy the Securities
or any other security.


Instructions. Please complete this questionnaire by filling in the information
called for, checking the appropriate boxes, and signing below.  Please fax and
mail the completed questionnaire to Griffin Partners, LLC.


Representations

 
The undersigned hereby represents to the Company as follows:
 
1.           Accredited Investor Status.  The undersigned has read the
definition of “accredited investor” as defined in Rule 501 of Regulation D
attached hereto as Attachment 1, and certifies that either (check one):


[  ]           The undersigned is an “accredited investor;” or
[  ]           The undersigned is not an “accredited investor.”
 
2.           Domicile/State of Organization.  The undersigned’s state of
domicile/organization is: _______________.
 
The foregoing representations are true and accurate as of the date hereof.  The
undersigned undertakes to notify the Company regarding any material change in
the information set forth above prior to the purchase by the undersigned of any
securities of the Company.
 
 
Dated:                      
 
__________________________                                                                    Address:_________________________
Signature of
Investor(s)                                                                      Telephone:_______________________
Facsimile:________________________
Email:__________________________
 
__________________________
Print Name of Investor(s)
 
__________________________
Print Title (if applicable)

 
-11-

--------------------------------------------------------------------------------

 
ATTACHMENT 1
 
Rule 501.  Definitions and Terms Used in Regulation D under the Act.

 
As used in Regulation D, the term “accredited investor” shall mean any person
who comes within any of the following categories, or who the issuer reasonably
believes comes within any of the following categories, at the time of the sale
of the securities to that person:
 
(1) Any bank as defined in section 3(a)(2) of the Act, or any savings and loan
association or other institution as defined in section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity; any broker or dealer
registered pursuant to section 15 of the Exchange Act, any insurance company as
defined in section 2(13) of the Act; any investment company registered under the
Investment Company Act of 1940 or a business development company as defined in
section 2(a)(48) of that Act; any Small Business Investment Company licensed by
the U.S. Small Business Administration under section 301(c) or (d) of the Small
Business Investment Act of 1958; any plan established and maintained by a state,
its political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; any employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974 if the investment decision
is made by a plan fiduciary, as defined in section 3(21) of such act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors;
 
(2) Any private business development company as defined in section 202(a)(22) of
the Investment Advisers Act of 1940;
 
(3) Any organization described in section 501(c)(3) of the Internal Revenue
Code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the securities offered, with total
assets in excess of $5,000,000;
 
(4) Any director, executive officer, or general partner of the Company;
 
(5) Any natural person whose individual net worth, or joint net worth with that
person's spouse, exceeds $1,000,000.
 
(i) For purposes of calculating net worth under this paragraph (5):
 
(A) The person's primary residence shall not be included as an asset;
 
(B) Indebtedness that is secured by the person's primary residence, up to the
estimated fair market value of the primary residence at the time of the sale of
securities, shall not be included as a liability (except that if the amount of
such indebtedness outstanding at the time of sale of securities exceeds the
amount outstanding 60 days before such time, other than as a result of the
acquisition of the primary residence, the amount of such excess shall be
included as a liability); and
 
(C) Indebtedness that is secured by the person's primary residence in excess of
the estimated fair market value of the primary residence at the time of the sale
of securities shall be included as a liability;
 
(6) Any natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with that person's spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;
 
(7) Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) under the Act; and
 
(8) Any entity in which all of the equity owners are accredited investors.
 
For purposes of this definition, the term “net worth” means the excess of total
assets over total liabilities, subject to the provisions of paragraph 5 above.
In determining income, an investor should add to his or her adjusted gross
income any amounts attributable to tax-exempt income received, losses claimed as
a limited partner in any limited partnership, deductions claimed for
depreciation, contributions to an IRA or Keogh retirement plan, alimony payments
and any amount by which income from long-term capital gains has been reduced in
arriving at adjusted gross income.